253 F.2d 849
Stanley D. MIROYIANNIS, Appellant,v.WYETH, Inc.
No. 12350.
United States Court of Appeals Third Circuit.
Argued March 17, 1958.
Decided April 10, 1958.

Louis J. Carter, Philadelphia, Pa., for appellant.
Theodore Voorhees, Philadelphia, Pa. (W. Thomas Berriman, Barnes, Dechert, Price, Myers & Rhoads, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a suit brought by the plaintiff to recover for what he claims was a wrongful discharge from his employment by the defendant. The whole case turns upon a question of fact and that fact has to do with the nature of the employment which the plaintiff accepted when he went to work for the defendant company. The trial court has found that the employment was one at will. That conclusion rests upon solid foundation in the evidence. We may not reverse unless the conclusion reached was clearly erroneous, Fed.Rules Civ. Proc. Rule 52(a), 28 U.S.C.A. There is no such basis for reversal here.


2
The judgment will be affirmed.